
	
		I
		113th CONGRESS
		2d Session
		H. R. 4778
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. McGovern (for himself, Mr. Jones, and Ms. Bordallo) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize the award of a military service medal to members of the Armed Forces who were exposed
			 to ionizing radiation as a result of participation in the testing of
			 nuclear weapons or under other circumstances.
	
	
		1.Short titleThis Act may be cited as the Atomic Veterans Service Medal Act.
		2.Atomic Veterans Service Medal
			(a)Service medal requiredThe Secretary of Defense shall design and produce a military service medal, to be known as the Atomic Veterans Service Medal, to honor retired and former members of the Armed Forces who are radiation-exposed veterans (as
			 such term is defined in section 1112(c)(3) of title 38, United States
			 Code).
			(b)Distribution of medal
				(1)Issuance to retired and former membersAt the request of a radiation-exposed veteran, the Secretary of Defense shall issue the Atomic
			 Veterans Service Medal to the veteran.
				(2)Issuance to next-of-kinIn the case of a radiation-exposed veteran who is deceased, the Secretary may provide for issuance
			 of the Atomic Veterans Service Medal to the next-of-kin of the person.
				(3)ApplicationThe Secretary shall prepare and disseminate as appropriate an application by which
			 radiation-exposed veterans and their next-of-kin may apply to receive the
			 Atomic Veterans Service Medal.
				
